DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7–8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5's recitation of "wherein the at least one resin of the organic film is a melting point that is less than a melting point of the plastic binder in the ceramic material has a melting point that is greater than the plastic binder" is indefinite for two reasons both of which stem from an earlier claim recitation. Specifically, the earlier recitation of "configured to discharge a constituent material configured to form a three-dimensional shaped article to the forming surface, the constituent material including a metal powder and a plastic binder" is an intended use limitation requiring that the each of the plurality of heads must be capable of discharging a metal powder in a plastic binder. On one hand, the limitation at issue is indefinite because one of ordinary skill in the art is unable to ascertain how the structural features related each of the plurality of heads is further narrowed by further defining the constituent material's plastic 
	For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at a plurality of heads each being capable of discharging constituent material including a metal powder and a plastic binder and inorganic film on the forming surface being formed of at least one resin and a ceramic material will arrive at the indefinite limitations identified above.
	Claims 7 – 8 are indefinite for the same reasons via their dependency on claim 5.
	Claim 8 recites "wherein the shaping stage is constituted by a high-melting point material having a higher melting point than the metal powder of the constituent material." This limitation is indefinite substantially the same rational as that articulated with respect to the indefinite rejection of claim 5 above.  Claim 5's earlier recitation of "configured to discharge a constituent material configured to form a three-dimensional shaped article to the forming surface, the constituent material including a metal powder and a plastic binder" is an intended use limitation requiring that the each of the plurality of heads must be capable of discharging a metal powder in a plastic binder. One of ordinary skill in the art is unable to ascertain what ranges of melt temperatures of the shaping stage are claimed because the ranges of temperatures defined with reference being made to an ambiguous class of constituent materials.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 and 7–8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGIYAMA PG Publication No. 20170274600 in view of CRUMP US Patent No. 5121329 (of record)
	As to claim 8, SUGIYAMA discloses (See Figure 3)
a base (Figure 3, 13; ¶81);

a head base support that connects the head base to the base
a shaping stage (Figure 3, 18b) being porous (Figures 2A–2E; ¶25) having a forming surface (top);
an organic film (18a; ¶42 and ¶45) formed on the forming surface (Figures 2A–2E), the organic film being formed of at least one resin (¶45) a ceramic material (¶46), 
SUGIYAMA by arriving at an organic film formed of an acrylic resin and a ceramic material (see ¶46) is considered to arrive at wherein the at least one resin of the organic film has a melting point that is less than a melting point of the plastic binder and the ceramic material has a melting point that is greater than the plastic binder (see claim interpretation under 35 USC 112(b) above). 
SUGIYAMA further teaches wherein the shaping stage is made of various materials which do not significantly deform when exposed to heat, e.g., PEEK, polyimide, ABS, metal materials, SUS, and ceramic materials alumina. This porous heat resistant structure is considered to arrive at a shaping stage which is capable of being subjected to a temperature sufficient to decompose the at least one resin and the plastic binder without decomposing the ceramic material the decomposed resin and plastic binder to pass through the porous structure thereof when being subiected to the temperature.

CRUMP teaches a head (Figure 1, 2) having a plurality of nozzles (Figures 6–8) and each of the heads are capable of discharging a constituent material including a metal powder and a plastic binder (6:4–25) to a forming surface; and head base support (Figure 1, 6) that connects the head base (8) to the base (12; 4:57–67).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of CRUMP's heads and head base support into the generic disclosure of SUGIYAMA for the benefit of a three-dimensional printing system which produces single prototype models that can be quickly made and studied by designers (as taught by CRUMP at 3:2–9). 
The obvious combination above arrives at the limitations of claim 5.
As to claim 7, SUGIYAMA and CRUMP make obvious the three-dimensional shaped article production according to claim 5. 
SUGIYAMA further discloses wherein the organic film contains an acrylic resin (¶46). 
	As to claim 8, SUGIYAMA and CRUMP make obvious the three-dimensional shaped article production apparatus according to claim 5.
SUGIYAMA further discloses wherein the shaping stage is constituted by a high-melting point material containing alumina (¶27; see claim interpretation of under 35 USC 112(b) above). 



Response to Arguments
Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim(s) 5–8 was/were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The Examiner would like to thank the Applicant for amending the claim(s) at issue. As demonstrated in the rejection above, issues still exist with pending claims. 

Claim Rejections - 35 USC § 103
Claim 5 and 7–8 were rejected under 35 U.S.C. 103 as being unpatentable over CRUMP US Patent No. 5121329 (of record) in view of GILBERT US Patent No. 3,813, 231 and CRUMP PG Publication No. 20090314391 (hereinafter "'391").
Applicant’s arguments, bottom of page 6, filed 06/25/2021, have been fully considered and are persuasive. Therefore, the above referenced rejection(s) under 35 U.S.C. 103 in the Final Rejection, mailed 02/01/2021, is/are withdrawn.  
However, another rejection is made in view of SUGIYAMA PG Publication No. 20170274600 in view of CRUMP US Patent No. 5121329 (of record).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
7814862 (of record)  The substrate 420 is constrained to the substrate carrier 425 by suction. Alternatively, the substrate 420 can be fixed to the substrate carrier 425 by adhesive mounts or acrylic backing films." At 9:5–9). 
20050014005 (of record) teaches the use of an organic film (Figure 1A, 22; ¶26's "Also present is a removable material 22 that can be present to separate the solid three-dimensional object, once formed, from the build platform. The removable material can be of wax, patterned solidifying composition, water swellable gel, readily meltable material, readily soluble material, or another material of similar properties.")
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743